Citation Nr: 0010763	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  92-24 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by fatigue, due to undiagnosed illness.

2.  Entitlement to service connection for a liver disorder, 
due to undiagnosed illness.

3.  Entitlement to service connection for a disorder 
manifested by diarrhea, due to undiagnosed illness.

4.  Entitlement to service connection for a respiratory 
disability, claimed as dyspnea and bronchitis, due to 
undiagnosed illness.

5.  Entitlement to service connection for a respiratory 
disability, claimed as dyspnea and bronchitis.

6.  Entitlement to an increased rating from an original grant 
of service connection for hypertension with mitral 
regurgitation, currently evaluated as 10 percent disabling.


7.  Entitlement to an increased rating from an original grant 
of service connection for hiatal hernia with regurgitation, 
pyrosis and substernal chest pain symptomatology, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	To be clarified


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served in active duty from December 1968 to 
October 1972, and from November 1986 to February 1992.  He 
also has 2 years and 2 months of inactive service.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating action of April 1992, wherein the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) granted service connection for a 
hiatal hernia and for hypertension, and assigned a 10 percent 
rating and a noncompensable evaluation, respectively, for 
those disorders, effective as of February 4, 1992, the 

day following the date of the veteran's separation from his 
last period of service.  In an October 1992 rating action, 
the Montgomery RO increased the rating for hypertension, now 
characterized as including mitral regurgitation, to 10 
percent, effective as of February 4, 1992; the disability 
rating for the veteran's service-connected hiatal hernia, 
which was also characterized at that time as including 
symptoms of regurgitation, was continued at 10 percent.

In August 1994, the Board remanded this case in order to 
address due process concerns and to obtain additional medical 
evidence.  In August 1995, the Nashville, Tennessee, RO 
denied service connection for various disabilities, to 
include fatigue, liver problems, diarrhea, and shortness of 
breath, due to undiagnosed illness resulting from Persian 
Gulf War participation.  In that rating decision, the 
Nashville RO also confirmed and continued the 10 percent 
ratings that were in effect for the veteran's service-
connected hypertension and hiatal hernia.  In November 1997, 
the Montgomery RO denied service connection for a disability 
manifested by shortness of breath, apparently not related to 
Persian Gulf War participation or otherwise not associated 
with an undiagnosed illness.  

In January 1999, the Board again remanded this case, in order 
to afford the veteran the opportunity for a personal hearing.  
Such a hearing was held before the undersigned Member of the 
Board, sitting in Montgomery, in June 1999.


REMAND

Pursuant to its review of this case, the Board has determined 
that certain due process concerns must be addressed prior to 
further appellate review of the veteran's claims.

Initially, the Board notes that the veteran was represented 
at his personal hearing by The American Legion.  A power of 
attorney, whereby The American Legion was appointed as his 
representative, is not associated with his claims file.  Due 
process concerns require that duly executed power of attorney 
on behalf of The American 

Legion be associated therewith or, in the alternative, that 
the veteran appoint another representative to act on his 
behalf or indicate that he desires no representation.

The Board also notes that, subsequent to the Nashville RO's 
August 1995 rating decision, in which, inter alia, a 10 
percent rating for hypertension was confirmed and continued, 
the regulatory criteria whereby cardiovascular disorders, to 
include hypertension, are evaluated were revised as of 
January 12, 1998.  38 C.F.R. § 4.104; see 63 FR 65219 (Dec. 
11, 1997).  The United States Court of Appeals for Veterans 
Claims, formerly the United States Court of Veterans Appeals 
(Court), has held that, in circumstances in which regulatory 
criteria were revised during the course of a claimant's 
appeal, the claimant should be afforded consideration of his 
claim under the criteria that are more favorable to his or 
her case.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
the instant case, the RO has failed to consider whether the 
rating criteria that were implemented as of January 12, 1998, 
are more favorable to the veteran's claim for an increased 
rating for hypertension.  Such review must be undertaken by 
the RO prior to consideration of this claim by the Board.

In view of the foregoing, this case must be REMANDED for the 
following actions:

1.  The RO should request that the 
veteran indicate whether he desires 
representation and, if so, that he 
execute the proper authorization 
therefor.  The RO should ensure that such 
authorization, if representation is in 
fact selected, is associated with the 
veteran's claims folder.

2.  The RO should review the veteran's 
claim for an increased rating for 
hypertension with mitral regurgitation 
under the rating criteria that became 
effective on January 12, 1998, in 
accordance with the Court's decisions in 
Karnas, supra, and Fenderson v. West, 12 
Vet. App. 119 (1999).


3.  Following completion of the above, 
the RO should issue a Supplemental 
Statement of the Case (SSOC).  This SSOC 
should include a discussion of the 
veteran's claim for an increased rating 
for hypertension with mitral 
regurgitation, and should set forth the 
rating criteria that became effective on 
January 12, 1998, along with any other 
pertinent regulatory changes that were 
implemented as of that date, or as of any 
other date subsequent to the issuance of 
the most recent SSOC pertaining to that 
claim.  

In the event that the veteran selects a 
representative to act of his behalf, this 
SSOC should set forth all pertinent 
information, to include but not 
necessarily limited to the evidence 
considered, and the laws and regulations 
applied, with regard to the other issues 
that are the subject of this appeal.  The 
veteran and his representative, if one 
has been named, should thereafter be 
afforded a reasonable opportunity to 
respond thereto, to include, if 
appropriate, submittal by the 
representative of a VA Form 646, 
Statement of Accredited Representation in 
Appealed Case.

4.  The case should then be returned to 
the Board for further review, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 

development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  No inferences as to the ultimate 
disposition of these claims should be made.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 6 -


